SERCOMBE, P. J.,
concurring.
ORS 161.405(1) provides that “[a] person is guilty of an attempt to commit a crime when the person intentionally engages in conduct which constitutes a substantial step toward commission of the crime.” To constitute a “substantial step” toward the commission of a crime, “ah act must be strongly corroborative of the actor’s criminal purpose; that is, the actor’s conduct must (1) advance the criminal purpose charged; and (2) provide verification of the existence of that purpose.” State v. Carlton, 361 Or 29, 45, 388 P3d 1093 (2017). I agree with the majority that, under our case law, defendant’s actions in instructing a hypothetical hit man on the details of the crimes and the amount of compensation to be paid for commission of the crimes and delivering those instructions to a courier were a substantial step toward the commission of those crimes. See State v. Johnson, 202 Or App 478, 487-89, 123 P3d 304 (2005), rev den, 340 Or 158 (2006) (solicitation of crime as a substantial step); State v. Taylor, 47 Or 455, 459, 84 P 82 (1906) (mere preparation exceeded .when defendant had “done all that he was expected to do”).
I question whether this decision and our case law have pushed the substantial step line too far into the territory of conduct that is merely preparatory in nature. Even if actual solicitation of a crime can be a substantial step, how is an attempted solicitation equally substantial? It seems to me that conduct that advances a criminal purpose is conduct that makes the crimes more likely to occur. Defendant’s delivery of the letter to his cellmate did not make the crimes any more likely, even though the delivery corroborates defendant’s intent to commit the crimes.
*94The test that a defendant has “done all that he was expected to do” in determining whether a substantial step has been taken, while suggested by our precedents, should be re-examined and discarded, and the meaning of “advancing the criminal purpose charged” should be clarified.